Exhibit 10.13(a)

Revised Schedule to Severance Agreement

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into severance agreements for change of control with the
following persons on the dates shown. These agreements are substantially similar
to the one included as Exhibit 10.12 to HMEC’s Annual Report on Form 10-K for
the year ended December 31, 2008 except that the multiple of the highest annual
compensation received by the employee in the five preceding years used to
determine a one-time cash payment is equal to the duration listed below.

 

Employee

  

Duration

  

Original

Agreement Date

 

Replacement

Agreement Date

Ann M. Caparrós

   2.9 years   

March 1994

  December 2008

Peter H. Heckman

   2.9 years   

April 2000

  December 2008

Paul D. Andrews

   2 years   

July 2001

  December 2008

Bret A. Conklin

   2 years   

January 2002

  December 2008

Dwayne D. Hallman

   2 years   

January 2003

  December 2008

Ricky A. Renner

   2 years   

July 2001

  December 2008

Robert E. Rich

   2 years   

February 2001

  December 2008

 

-1-